DETAILED ACTION
Claim Objections
Claim 8 is objected to because of the following informalities:  there are two claims numbered “8”.  For the sake of the current Office Action, the claims will be referenced as “8a” and “8b”, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8b is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “when the power source is started” is considered to be unclear because an electrical power source, as disclosed and claimed in the application, is not typically “started”.  It is assumed that the claim is intended to disclose “when the power source is activated or connected to the motors” and the claim will be treated as such for the sake of the current Office Action. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8b and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner et al. (5,054,157).
Regarding claim 1, Werner discloses a vacuum cleaner, comprising: a main body (40) comprising a main motor (44) and a main impeller (42) driven by the main motor; a vacuum head (12) connected to the main body by an air hose (36); wherein the vacuum head further 
Regarding claim 2, Werner further discloses that the vacuum head has a substantially rectangular shape; the auxiliary motor and the auxiliary impeller located at a substantially middle position (clearly shown to be in a central region of the head and located on the middle of the head) along the longitudinal direction of the rectangle.
Regarding claims 4 and 7, Werner further discloses that the main body further includes a power source (47) for the main motor; a cable (52/56) being further connected between the vacuum head and the main body; and the auxiliary motor being powered by the power source through the cable (Col. 4, lines 2-8).
Regarding claim 5, Werner further discloses that the main body further includes a container (41) configured to store debris, the container connected to the vacuum head by the air hose.
Regarding claim 8b, Werner further discloses that both motors will operate at the same time when the auxiliary motor is connected to the main body (last sentence of Abstract), thus they will rotate at the same time to together generate a suction force when the power source is activated or connected to the motors. 
Regarding claim 9, Werner further discloses that both the auxiliary motor and the main motor increase a suction force in the air channel due to both motors providing suction force to the channel (see rejection of claim 9 under 35 U.S.C. 112 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3, 6 and 8a are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (5,054,157) as applied to claim 1 and in view of Conrad (10,165,912).
Regarding claim 3, Werner discloses the vacuum as discussed supra, but fails to disclose any specific power or sizes for the respective motors.  Conrad discloses a similar vacuum cleaner (Fig. 17) having a main motor (320b) in a main body (358) and an auxiliary motor (320a) in a removable separate cleaning unit that is optionally attached to the main body, teaching that the separable unit may optionally have a smaller motor to reduce weight of the separable unit for ease of use or providing greater suction force when connected to the main body.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the separable auxiliary motor (16) of Werner as a smaller motor than the main motor (44), as taught by Conrad, to reduce the weight of the separable stand-alone vacuum, with the stick type configuration taught by Werner typically focusing on light weight and ease of use in the art, while also providing increased suction force when connected to the main body, also taught by Conrad.  Conrad further provides the specific example of a 1000 watt motor and a 600 watt motor (Col. 24, lines 26-35), which will provide the claimed difference of 40%, thus making the claim obvious. 
Regarding claim 6, Werner discloses the vacuum as discussed supra, but fails to disclose any specific air treatment member for the dirt receptacle, as known in the art, for separating debris from airflow.  Conrad discloses a similar vacuum, having a main body with a separating chamber for collecting dirt and debris, similar to Werner, and teaches that the air treatment member may be any means known in the art, including a filter bag (Col. 2, lines 44-48), which is 
Regarding claims 8a, Conrad further discloses that the separable cleaning units may be provided with a power cord to provide power to the suction motors, similar to Werner, or may either additionally or alternatively have at least one battery provided therein as the power source, which is well known in the art to improve ease of use by eliminating the need for a power cord during use and thus making the vacuum more easily portable.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a battery as an alternative or additional power source to the vacuum of Werner, as is well known in the art and taught by Conrad as an alternative to a power cord, to power the main and auxiliary motors, to improve ease of use by making the vacuum more easily portable.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Conrad (10,251,519) discloses another vacuum cleaner having similar structure as the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        16 September 2021